DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.


Response to Amendment
The amendment and/or arguments submitted on 04/14/2022 is/are being considered by the examiner.
Claims 1-15, 17-23 are pending:
Claims 16 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to priority have been fully considered and are persuasive.  
As noted in the Advisory Action dated 03/29/2022, the priority of all claims is 04/13/2018 as based upon FR1853239.

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejections by Hiester (US 2016/0215792) have been fully considered and are persuasive.  The 35 USC 102 art rejections of record has been withdrawn. 
In particular, Applicant’s amendment to more explicitly define the structure corresponding to dimensions H1 and H2 overcomes the application of record of Hiester.

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections that relied upon Hiester as a base reference have been fully considered and are persuasive.  The 35 USC 103 art rejections of record has been withdrawn. 
In particular, the prior application of Hiester under 35 USC 102 has been overcome and therefore the continued reliance upon that application Hiester has also been overcome.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-13, 15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiester (US 2016/0215792).
Claim 1
Hiester discloses:
“An aircraft turbine engine (Fig1), comprising: 
at least one tubular element (high/low shaft 40/50/240/250) comprising a first annular wall extending radially outwardly up (best seen Fig5, deflector 330 with deflector portions 342/372; Para17/12, deflector arms 342/372 are integrally formed with shaft 240/250) to a first radial dimension H1 (see annotated Fig5 below, H1 height of deflector arms 342), 
wherein the first annular wall has a top end arranged radially outwardly from the at least one tubular element (best seen Fig5, top surface of deflector 342 that the lead line touches), 
wherein the first radial dimension H1 is measured from the at least one tubular element to the top end of the first annular wall (best seen annotated Fig5); and 
at least one rotor wheel (wheel arrangement best seen Fig2) extending around the at least one tubular element and comprising a first disk (disk 104) having an external periphery carrying an annular row of blades (blades 114), the first disk extending at a radial distance h1 from the at least one tubular element in such a way as to define an annular flow space for a cooling gas stream during operation (radial gap between inner hubs 106 and shaft, see flow arrows 118/218/418/518, see annotated Fig5 below), wherein the first annular wall is configured to divert the cooling gas stream to pass radially between the first disk and the first annular wall (functional limitation. Fig5; Para12); 
wherein the first disk comprises a first central bulb (hub 106) comprising a first planar transversal wall facing the first annular wall (best seen Fig5), the first planar transversal wall extending up to a second radial dimension H2 which extends from the at least one tubular element to a first top radial edge of the first planar transversal wall (see annotated Fig5 below), 
…”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.

    PNG
    media_image1.png
    482
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    510
    media_image2.png
    Greyscale

Hiester embodiment of Fig4/5 is silent to the radial dimensions H1 and H2 being equal and that the top end and the first top radial edge are aligned.
Although not explicit, a full and fair reading of Hiester would lead one of ordinary skill in the art to appreciate that Fig6 discloses an embodiment where the radial height of the deflector wall is equal to the height of the edge corner. Hiester further teaches (Fig3-7) that it is known in the art to arrange the top surface of the deflector wall to be radially below the radial edge (Fig3), or to be radial above the radial edge (Fig7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig5 to result in the top surface of the deflectors of the embodiment of Fig5 to be located at a radial height of H1/H3 that is equal to the radial height H2/H4 of the first top radial edge, respectively, as taught by the embodiment of Fig6 that equal radial heights of the deflector wall top surface and the adjacent top radial edge is a known in the art arrangement, and such a modification would be a simple substitution of one known in the art relative radial height comparison for another known in the art relative radial height comparison, which has the reasonable expectation of successfully providing fluid guiding deflector walls that has and equal radial height as the corresponding adjacent top radial edge.
Claim 2
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 1, wherein the first annular wall is located downstream of the first disk with respect to a direction of flow of the cooling gas stream (Fig5, defector 342 is downstream of disk 304 with respect to the flow direction of flow arrows of Fig2).”
Claim 3
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 1, wherein the first annular space between the first disk and the at least one tubular element has the radial dimension h1 (see annotated Fig5 above) and in that the first radial dimension H1 (see annotated Fig5 above) greater than the radial distance h1 (see annotated Fig5 above).”
Claim 4
The modified arrangement of Hiester discloses: “The aircraft turbine engine according claim 1, wherein the annular flow space between the first disk and the at least one tubular element has the radial distance h1 (see annotated Fig5 below) and in that the first annular wall is located at a first axial distance J1 from the first disk (see annotated Fig3 below), wherein the first axial distance J1 is less than the radial distance h1 (see annotated Fig3 below).”

    PNG
    media_image3.png
    482
    508
    media_image3.png
    Greyscale

Claim 17
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 4, wherein the first axial distance J1 is between 1/10 and 1/4 of the second radial dimension H2 (best seen annotated Fig5s above).”
Claim 5
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 1, wherein the first annular wall is integrally formed with the at least one tubular element (Para17/12).”
Claim 6
The modified arrangement of Hiester discloses: “The turbine engine according to claim 1, wherein the at least one rotor wheel comprises at least two consecutive disks extending around the at least one tubular element (Fig2/5, four consecutive disks 104/304), the at least two consecutive disks comprising the first disk forming a first upstream disk and a second disk forming a downstream disk (Fig2/5, upstream disk two and downstream disk three), the first annular wall extending between the at least two consecutive disks (best seen Fig2/5, upstream deflector 342 is between the central two disks) is closer to the first upstream disk than to the downstream disk with respect to a direction of flow of the cooling gas stream (Fig2/5, upstream deflector 342 is closer to the disk two than disk three).”
Claim 7
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 6, wherein at least one second upstream disk extends upstream to the first upstream disk with respect to the direction of flow of the cooling gas stream (best seen Fig2, far left disk 104 aka disk one), the at least one second upstream disk extending at a third radial distance from the at least one tubular element greater than the radial distance h1 between the first upstream disk and the at least one tubular element (Fig2, far left disk 104 has a radial extension relative to shaft 40 that is greater than the region defined as distance h1 as best seen in the annotated Fig5 above).”
Claim 8
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 6, wherein the at least one tubular element further comprises a second annular wall extending radially outwards (Fig5, deflector 372) and configured to divert the cooling gas stream so that the cooling gas stream passes radially between the downstream disk and the second annular wall (Fig5; Para12).”
Claim 9
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 8, wherein the second annular wall (Fig5, deflector 372) extending between the at least two consecutive disks (Fig2/5, deflector 372 extends between disk two and three) is closer to the downstream disk than to the upstream disk with respect to the direction of flow of the cooling gas stream (Fig2/5, deflector 372 is closer to disk three than disk two).”
Claim 12
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 9, wherein the annular flow space between the downstream disk and the tubular element has a second radial distance h2 (see annotated Fig5 below) and wherein the second annular wall is arranged at a second axial distance J2 from the downstream disk (see annotated Fig5 below), wherein the second axial distance J2 is smaller than the second radial distance h2 (see annotated Fig5 below).”

    PNG
    media_image4.png
    482
    510
    media_image4.png
    Greyscale

Claim 13
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 12, wherein the second axial distance J2 is equal to or greater than a first axial distance J1 between the annular wall and the disk (Fig5, distances J1 and J2 are fairly disclosed to be equal).”

    PNG
    media_image5.png
    482
    466
    media_image5.png
    Greyscale

Claim 10
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 8, wherein the downstream disk comprises a second central bulb (Fig2/5, disk three 104/304 with hub 106) comprising a second planar transversal wall having a fourth radial dimension H4 extending from the at least one tubular element second top radial edge of the second planar transversal wall (see annotated Fig5 below), wherein the fourth radial dimension H4 is equal to a third radial dimension H3 (see annotated Fig5 below).”

    PNG
    media_image2.png
    482
    510
    media_image2.png
    Greyscale

Claim 18
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 8, wherein the first annular wall and the second annular wall are arranged between the upstream disk and the downstream disk (best seen Fig2/5, deflector 342/372 are between the central two disks).”
Claim 19
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 18, wherein the first annular wall and the second annular wall are integrally formed with the at least one tubular element (Para17/12).”
Claim 15
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 1, wherein the at least one tubular element is part of a first rotating body (high/low shaft 40/50/240/250 is a first body), and the first disk is part of a second rotating body (disks 104/204 are a second body).”
Claim 20
The modified arrangement of Hiester discloses: 
“An aircraft turbine engine (Fig1), comprising;
at least one tubular element (high/low shaft 40/50/240/250) comprising a first annular wall (Fig5, deflector 342) which extends radially outwardly and up to a first radial dimension H1 (see annotated Fig5), and a second annular wall (deflector 372) which extends radially outwardly and up to a third radial dimension H3 (see annotated Fig5), 
wherein the first annular wall has a first top end arranged radially outwardly from the at least one tubular element (best seen Fig5, deflector 330 with deflector portions 342/372 with top end surfaces touched by lead lines; Para17/12, deflector arms 342/372 are integrally formed with shaft 240/250), the first radial dimension H1 being measured from the at least one tubular element to the first top end of the first annular wall (see annotated Fig5),
wherein the first annular wall and the second annular wall are integrally formed with the at least one tubular element (Para17/12); and
at least one rotor wheel (wheel arrangement best seen Fig2) comprising at least two consecutive disks extending around the at least one tubular element (best seen Fig2, central disks two and three), the at least two consecutive disks comprising an upstream disk (upstream disk two) and a downstream disk (downstream disk three) each having an external periphery carrying an annular row of blades (blades 114),
wherein the upstream disk extends at a first radial distance h1 from the at least one tubular element and defines an annular flow space for a cooling gas stream during operation (radial gap between inner hubs 106 and shaft, see flow arrows 118/218/418/518, see annotated Fig5 below), the downstream disk extending at a second radial distance h2 from the at least one tubular element (see annotated Fig5 below), 
wherein the first annular wall is configured to divert the cooling gas stream to pass radially between the upstream disk and the first annular wall (Para12; flow arrows best seen Fig2), the second annular wall is configured to divert the cooling gas stream to pass radially between the second annular wall and the downstream disk (Para12), 
wherein the upstream disk comprises a first central bulb comprising a first planar transversal wall facing the first annular wall, the first planar transversal wall extending up to a second radial dimension H2 which extends from the at least one tubular element to a first top radial edge of the first planar transversal wall (see annotated Fig5 below), wherein the first radial dimension H1 is equal to the second radial dimension H2 (see annotated Fig5 below, H1 and H2 are equal per the modification as discussed in claim 1 above), 
wherein first annular wall and the second annular wall are arranged between the upstream disk and the downstream disk (Fig2/5, deflectors 342/372 are located between upstream disk two and downstream disk three).

    PNG
    media_image1.png
    482
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    510
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    482
    510
    media_image4.png
    Greyscale

Claim 21
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 20, wherein the second annular wall has a second top end arranged radially outwardly from the at least one tubular element (see annotated Fig5 above, surface of height H3), the third radial dimension H3 being measured from the at least one tubular element to the second top end of the second annular wall (see annotated Fig5 above, height H3).”


Claim 11, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiester (US 2016/0215792).
Claim 11
The modified arrangement of Hiester discloses the arrangement of claim 10.
The modified arrangement of Hiester is silent to the radial dimensions of deflector 342 and the corresponding radial dimensions upstream bulb being greater than that the radial dimensions of deflector 372 and the corresponding radial dimensions downstream bulb.
There are a finite number of identified predictable potential solutions for the relative radial arrangements between the upstream bulb/deflector and the downstream bulb/deflector; namely three. First, where the radial height of both the upstream bulb/deflector and the downstream bulb/deflector are equal, as explicitly shown in Hiester. Second, where the radial height of the upstream bulb/deflector is greater than that of the downstream bulb/deflector. Third, where the radial height of the upstream bulb/deflector is less than that of the downstream bulb/deflector.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to try each of the 3 potential solutions discussed above for the purpose of relatively matching the sizes of the deflectors to the corresponding rotor disk local geometry.
Claim 22
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 20, wherein the downstream disk comprises a second central bulb (Fig2/5, disk three 104/304 with hub 106) comprising a second planar transversal wall facing the second annular wall (best seen Fig5), the second planar transversal wall having a fourth radial dimension H4 extending from the at least one tubular element to a second top radial edge of the second planar transversal wall (see annotated Fig4), wherein the second radial dimension H2 being greater than the fourth radial dimension H4 (limitation is within the scope of the modification as discussed in claim 11 above).”

    PNG
    media_image2.png
    482
    510
    media_image2.png
    Greyscale

Claim 23
The modified arrangement of Hiester discloses: “The aircraft turbine engine according to claim 21, wherein the first radial dimension H1 of the first annular wall is greater than the third radial dimension H3 of the second annular wall (limitation is within the scope of the modification as discussed in claim 11 above, due to heights H1/H2 being equal and heights H3/H4 being equal).”


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiester (US 2016/0215792), in view of Charbonnelle (US 2016/0146045).
Claim 14
The modified arrangement of Hiester discloses the arrangement of Claim 1.
The modified arrangement of Hiester is silent to the tubular element being a sleeve.
Charbonnelle teaches (Para8/37; Fig1, sleeve 27) that the gas turbine shafts have sleeves that provide thermal protection to the shaft due to the working heat environment.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of the modified arrangement of Hiester to include the sleeves of Charbonnelle in order to gain the advantage of thermal protection of the shaft due to the working heat environment of the shaft of Hiester.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745